Exhibit 10.1
SUBSCRIPTION AGREEMENT
Electro-Optical Sciences, Inc.
3 West Main Street, Suite 201
Irvington, New York 10533
Ladies and Gentlemen:
The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

  1.   This Subscription Agreement, including the Terms and Conditions For
Purchase of Shares attached hereto as Annex I (this “Agreement”), is made as of
the date set forth below between Electro-Optical Sciences, Inc., a Delaware
corporation (the “Company”), and the Investor.     2.   The Company has
authorized the sale and issuance to certain investors of up to an aggregate of
2,088,451 shares (the “Shares”) of its common stock, par value $0.001 per share
(the “Common Stock”), subject to adjustment by the Company’s Board of Directors,
or a committee thereof, for a purchase price of $5.68 per share (the “Purchase
Price”).     3.   The offering and sale of the Shares (the “Offering”) are being
made pursuant to (a) an effective Registration Statement on Form S-3 (including
the Prospectus contained therein (the “Base Prospectus”), File No. 333-151935,
the “Registration Statement”) filed by the Company with the Securities and
Exchange Commission (the “Commission”), (b) if applicable, certain “free writing
prospectuses” (as that term is defined in Rule 405 under the Securities Act of
1933, as amended (the “Act”)), that have or will be filed with the Commission
and delivered to the Investor on or prior to the date hereof and (c) a
Prospectus Supplement (the “Prospectus Supplement” and together with the Base
Prospectus, the “Prospectus”) containing certain supplemental information
regarding the Shares and terms of the Offering that will be filed with the
Commission and delivered to the Investor (or made available to the Investor by
the filing by the Company of an electronic version thereof with the Commission).
    4.   The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Shares of
Common Stock set forth below for the aggregate purchase price set forth below.
The Shares shall be purchased pursuant to the Terms and Conditions for Purchase
of Shares attached hereto as Annex I and incorporated herein by this reference
as if fully set forth herein. The Investor acknowledges that the Offering is not
being underwritten by Needham & Company, LLC, the placement agent named in the
Prospectus Supplement (the “Placement Agent”), and that there is no minimum
offering amount.

 



--------------------------------------------------------------------------------



 



  5.   The manner of settlement of the Shares purchased by the Investor shall be
delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth below, and released
by American Stock Transfer & Trust Company, the Company’s transfer agent (the
“Transfer Agent”), to the Investor at the Closing. NO LATER THAN ONE
(1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE
COMPANY, THE INVESTOR SHALL:

  (I)   DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN
(“DWAC”) INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH
THE SHARES, AND     (II)   REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO
THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO
THE FOLLOWING ACCOUNT:

HSBC Bank USA
Attention: Berta Polonia
452 5th Avenue, 26th Floor
New York, New York 10018
ABA # 021001088
Account Name: Electro Optical Sciences Inc
Account Number: 134773080
 

      IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE
TRANSFER IN A TIMELY MANNER AND (B) ARRANGE FOR SETTLEMENT BY WAY OF DWAC IN A
TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE FOR
THE SHARES OR DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY
MANNER, THE SHARES MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE
INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.     6.   The Investor
represents that, except as set forth below, (a) it has had no position, office
or other material relationship within the past three years with the Company or
persons known to it to be affiliates of the Company, (b) it is not a FINRA
member or an Associated Person (as such term is defined under the FINRA
Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified

2



--------------------------------------------------------------------------------



 



      in a public filing made with the Commission) of which the Investor is a
part in connection with the Offering of the Shares, acquired, or obtained the
right to acquire, 20% or more of the Common Stock (or securities convertible
into or exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis. Exceptions:  

 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

  7.   The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, dated July 7, 2008, which is a part of
the Company’s Registration Statement, the documents incorporated by reference
therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Act, including the Prospectus Supplement, a free writing prospectus and oral
communications.     8.   No offer by the Investor to buy the Shares will be
accepted and no part of the Purchase Price will be delivered to the Company
until the Investor has received the Offering Information and the Company has
accepted such offer by countersigning a copy of this Agreement, and any such
offer may be withdrawn or revoked, without obligation or commitment of any kind,
at any time prior to the Company (or the Placement Agent on behalf of the
Company) sending (orally, in writing or by electronic mail) notice of its
acceptance of such offer. An indication of interest will involve no obligation
or commitment of any kind until the Investor has been delivered the Offering
Information and this Agreement is accepted and countersigned by or on behalf of
the Company.



3



--------------------------------------------------------------------------------



 



Number of Shares:                                          
Purchase Price Per Share: $                            
Aggregate Purchase Price: $                           
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.  

              Dated as of:                      , 2008
 
             
 
  INVESTOR    
 
       
 
  By:    
 
       
 
  Print Name:    
 
       
 
  Title:    
 
       
 
  Address:    
 
       
 
             
 
       

Agreed and Accepted
this                     day of                      , 2008  

          ELECTRO-OPTICAL SCIENCES, INC.    
 
       
By:
       
 
       
Name:
       
Title:
       

4



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF SHARES
     1. Authorization and Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Shares.
     2. Agreement to Sell and Purchase the Shares; Placement Agents.
          2.1 At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Shares set forth on the last page
of the Agreement to which these Terms and Conditions for Purchase of Shares are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.
          2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”
          2.3 Investor acknowledges that the Company has agreed to pay the
Placement Agent a fee (the “Placement Fee”) in respect of the sale of Shares to
the Investor.
          2.4 The Company has entered into a Placement Agency Agreement, dated
July 31, 2008 (the “Placement Agreement”), with the Placement Agent that
contains certain representations, warranties, covenants and agreements of the
Company. The Company confirms that neither it nor any officer, director or duly
authorized representative has provided the Investor with material, non-public
information.
     3. Closings and Delivery of the Shares and Funds.
          3.1 Closing. The completion of the purchase and sale of the Shares
(the “Closing”) shall occur at a place and time (the “Closing Date”) to be
specified by the Company and the Placement Agent and of which the Investors will
be notified in advance by the Placement Agent, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) the Company shall cause the Transfer Agent to deliver
to the Investor the number of Shares set forth on the Signature Page registered
in the name of the Investor or, if so indicated on the Investor Questionnaire
attached hereto as Exhibit A, in the name of a nominee designated by the
Investor and (b) the aggregate purchase price for the Shares being purchased by
the Investor will be delivered by or on behalf of the Investor to the Company.
          3.2 Conditions to the Company’s Obligations.
               (a) The Company’s obligation to issue and sell the Shares to the
Investor shall be subject to: (i) the receipt by the Company of the purchase
price for the Shares

A-1



--------------------------------------------------------------------------------



 



being purchased hereunder as set forth on the Signature Page and (ii) the
accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date.
               (b) Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Shares will be subject to the accuracy of the
representations and warranties made by the Company hereunder and the fulfillment
of those undertakings of the Company hereunder to be fulfilled prior to the
Closing Date, and to the condition that the Placement Agent shall not have:
(i) terminated the Placement Agreement pursuant to the terms thereof or
(ii) determined that the conditions to the closing in the Placement Agreement
have not been satisfied. The Investor’s obligations are expressly not
conditioned on the purchase by any or all of the Other Investors of the Shares
that they have agreed to purchase from the Company.
          3.3 Delivery of Funds. At the Closing, the Investor shall remit by
wire transfer the amount of funds equal to the aggregate purchase price for the
Shares being purchased by the Investor to the following account designated by
the Company:
HSBC Bank USA
Attention: Berta Polonia
452 5th Avenue, 26th Floor
New York, New York 10018
ABA # 021001088
Account Name: Electro Optical Sciences Inc
Account Number: 134773080
          3.4 Delivery of Shares. No later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
direct the broker-dealer at which the account or accounts to be credited with
the Shares being purchased by such Investor are maintained, which broker/dealer
shall be a DTC participant, to set up a DWAC instructing American Stock Transfer
& Trust Company, the Company’s transfer agent, to credit such account or
accounts with the Shares by means of an electronic book-entry delivery. Such
DWAC shall indicate the settlement date for the deposit of the Shares, which
date shall be provided to the Investor by the Placement Agent. Simultaneously
with the delivery to the Company of the funds pursuant to Section 3.3 above, the
Company shall direct its transfer agent to credit the Investor’s account or
accounts with the Shares pursuant to the information contained in the DWAC.
     4. Representations, Warranties and Covenants of the Investor.
     The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:
          4.1 The Investor (a) is an “accredited investor” (as such term is
defined in Section 501(a) of the Act), (b) is knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to,
investments in shares presenting an investment decision like that involved in
the purchase of the Shares, including investments in securities issued by the
Company and investments in

A-2



--------------------------------------------------------------------------------



 



comparable companies, (c) is capable of bearing a loss of the entire amount of
such Investor’s purchase of the Shares, based on the Investor’s net worth,
annual income and liquid assets, (d) is suitable to make an investment in the
amount of Shares such Investor plans to purchase, based on such Investor’s net
worth, annual income and liquid assets, and based on such Investor’s past
experience in investing in comparable companies, (e) has answered all questions
on the Signature Page and the Investor Questionnaire and the answers thereto are
true and correct as of the date hereof and will be true and correct as of the
Closing Date and (f) in connection with its decision to purchase the number of
Shares set forth on the Signature Page, has received and is relying only upon
the Disclosure Package, the documents incorporated by reference therein and the
Offering Information.
          4.2(a) No action has been or will be taken in any jurisdiction outside
the United States by the Company or the Placement Agent that would permit an
offering of the Shares, or possession or distribution of offering materials in
connection with the issue of the Shares in any jurisdiction outside the United
States where action for that purpose is required, and (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Shares or has in its possession or distributes any offering material,
in all cases at its own expense.
          4.3(a) The Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
          4.4 The Investor understands that nothing in this Agreement, the
Prospectus or any other materials presented to the Investor in connection with
the purchase and sale of the Shares constitutes legal, tax or investment advice.
The Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Shares.
          4.5 Since the date on which the Placement Agent first contacted such
Investor about the Offering, the Investor has not engaged in any transactions in
the securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities), and has not violated its obligations of
confidentiality. Each Investor covenants that it will not engage in any
transactions in the securities of the Company (including Short Sales) prior to
the time that the transactions contemplated by this Agreement are publicly
disclosed. Each Investor agrees that it will not use any of the Shares acquired
pursuant to this Agreement to cover any short position in the Common Stock if
doing so would be in violation of applicable securities laws. For purposes
hereof, “Short Sales” include, without limitation, all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or
not against the box, and all types of direct and indirect stock pledges, forward
sales contracts, options, puts, calls, short sales,

A-3



--------------------------------------------------------------------------------



 



swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.
          4.6 The Investor represents that (a) it has had no position, office or
other material relationship within the past three years with the Company or
persons known to it to be affiliates of the Company, (b) neither it, nor any
group of which it is a member or to which it is related, beneficially owns
(including the right to acquire or vote) any securities of the Company, and (c)
it is not a, and it has no direct or indirect affiliation or association with
any, FINRA member as of the date hereof.
     5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares being
purchased and the payment therefor. The Placement Agent shall be a third party
beneficiary with respect to the representations, warranties and agreements of
the Investor in Section 4 hereof.
     6. Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electric confirmation of receipt
and will be delivered and addressed as follows:
 
          If to the Company, to:
Electro-Optical Sciences, Inc.
3 West Main Street, Suite 201
Irvington, New York 10533
Attention: Chief Financial Officer
If to the Investor, to its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
     7. Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.
     8. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.
     9. Severability. The provisions of this Agreement are severable and, in the
event that any court or officials of any regulatory agency of competent
jurisdiction shall

A-4



--------------------------------------------------------------------------------



 



determine that any one or more of the provisions or part of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement and this Agreement shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of such provision, had
never been contained herein, so that such provisions would be valid, legal and
enforceable to the maximum extent possible, so long as such construction does
not materially adversely affect the economic rights of either party hereto.
     10. Governing Law; Jurisdiction; Venue.
               (a) This Agreement shall be governed by and construed under the
laws of the State of New York, without regard to conflicts of laws principles,
and all rights and remedies hereunder or with respect hereto shall be governed
by such laws.
               (b) Any legal action or proceeding with respect to this Agreement
or any other document delivered in connection herewith shall be brought
exclusively in any state or federal court of competent jurisdiction in the
state, county and city of New York. By execution and delivery of this Agreement,
each party hereto irrevocably consents to and accepts, for itself and in respect
of its property, generally and unconditionally the exclusive jurisdiction of
such courts. Each party hereto further irrevocably waives any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, which it may now or hereafter have to bringing of any action or
proceeding in such jurisdiction in respect of this Agreement or any other
document delivered in connection herewith.
               (c) Each party hereto hereby irrevocably consents to the service
of process out of any of the courts referred to in subsection (b) of this
Section in any suit, action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at its address set forth in
this Agreement. Each party hereto hereby irrevocably waives any objection to
such service of process and further irrevocably waives and agrees not to plead
or claim in any suit, action or proceeding commenced hereunder or under any
other document delivered in connection herewith that service of process was in
any way invalid or ineffective. Nothing herein shall affect the right of a party
to serve process on the other party in any other manner permitted by applicable
law.
     11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).
     12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission), shall constitute written confirmation of the
Company’s sale of Shares to such Investor.

A-5



--------------------------------------------------------------------------------



 



     13. Press Release. The Company and the Investor agree that the Company
shall issue a press release announcing the Offering prior to the opening of the
financial markets in New York City on the business day immediately after the
date hereof. The Investor shall not issue any other press release or make any
other public announcement relating to this Agreement unless (a) the content
thereof is mutually agreed to by the Company and the Investor or (b) the
Investor is advised by its counsel that such press release or public
announcement is required by law.
     14. Termination. In the event that the Placement Agreement is terminated by
the Placement Agent pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.

A-6



--------------------------------------------------------------------------------



 



Exhibit A
ELECTRO-OPTICAL SCIENCES, INC.
INVESTOR QUESTIONNAIRE
     Pursuant to Section 3 of Annex I to the Agreement, please provide us with
the following information:
 

         
1.
  The exact name that your Shares are to be registered in. You may use a nominee
name if appropriate:    
 
       
 
       
2.
  The relationship between the Investor and the registered holder listed in
response to item 1 above:    
 
       
 
       
3.
  The mailing address of the registered holder listed in response to item 1
above:    
 
       
 
       
4.
  The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:    
 
       
 
       
5.
  Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):    
 
       
 
       
6.
  DTC Participant Number:    
 
       
 
       
7.
  Name of Account at DTC Participant being credited with the Shares:    
 
       
 
       
8.
  Account Number at DTC Participant being credited with the Shares:    
 
       

